Citation Nr: 0900646	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-44 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the postoperative residuals of the right knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for the postoperative residuals of the left knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for the postoperative residuals of the right 
shoulder.  

4.  Entitlement to an increased rating for postoperative 
residuals of the left shoulder, rated as noncompensable prior 
to July 26, 2007 and as 10 percent disabling effective as of 
that date.

5.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.  

6.  Entitlement to an initial compensable evaluation for 
migraine headaches.  

7.  Entitlement to an initial compensable raring for 
gastroesophageal reflux with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and October 2004 decisions of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of the hearing is in the record.  

At his personal hearing, the veteran raised the issue of an 
increased rating for left saphenous nerve injury.  The Board 
referred that issue to the RO for appropriate action.  The 
remanded file was handled by the Appeals Management Center 
(AMC) rather than the RO.  The file will now be returned to 
the RO.  The Board again refers the veteran's claim for an 
increased rating for left saphenous nerve injury to the RO.  

When the case was previously before the Board, in May 2006, 
it was remanded for further development.  The requested 
development has been accomplished.  The AMC partially allowed 
the left shoulder claim and denied other issues.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The service-connected postoperative residuals of the 
right knee are manifested by moderately severe crepitus and a 
limitation of flexion to 115 degrees by pain.  There is no 
limitation of other motions or instability.  

2.  The service-connected postoperative residuals of the left 
knee are manifested by moderately severe crepitus and a 
limitation of flexion to 115 degrees by pain.  There is no 
limitation of other motions or instability.  

3.  The service-connected postoperative residuals of the 
right shoulder are manifested by a limitation of abduction to 
170 degrees due to pain.  Forward elevation, and external and 
internal rotation are normal.  There is no additional loss in 
the range of motion due to pain, fatigue, weakness, or 
incoordination.  

4.  Prior to July 26, 2007, the preponderance of evidence 
showed the left shoulder disability was manifested by 
complaints of pain on use, without demonstrable pain or other 
limitation of motion.  

5.  On July 26, 2007, the service-connected postoperative 
residuals of the left shoulder were manifested by a 
limitation of abduction to 160 degrees due to pain.  Forward 
elevation, and external and internal rotation were normal.  
There was no additional loss in the range of motion due to 
pain, fatigue, weakness, or incoordination.  

6.  The veteran has recurrent bilateral tinnitus.  

7.  The service-connected migraine headaches are not 
manifested by characteristic prostrating attacks averaging at 
least one in 2 months over last several months.  

8.  The service-connected gastroesophageal reflux with hiatal 
hernia is manifested by recurrent epigastric distress with 
regurgitation, and occasional substernal or arm or shoulder 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected postoperative residuals of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5257, 5260 (2008).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected postoperative residuals of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5257, 5260 (2008).  

3.  The criteria for a rating in excess of 10 percent for the 
service-connected postoperative residuals of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5201, 5203 (2008).  

4.  The criteria for a compensable rating for the service-
connected postoperative residuals of the left shoulder were 
not met prior to July 26, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5201, 5203 (2008).  

5.  The criteria for a rating in excess of 10 percent for the 
service-connected postoperative residuals of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5201, 5203 (2008).  

6.  The criteria for a rating in excess of 10 percent for the 
service-connected tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6260 (2008).  

7.  The criteria for an initial compensable rating for the 
service-connected migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 8100 (2008).  

8.  The criteria for an initial 10 percent rating for 
gastroesophageal reflux with hiatal hernia have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7346 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in June 2006.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2007.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  The June 2006 notice did not 
provide the veteran with the rating criteria for the 
disabilities at issue.  However, the veteran was not 
prejudiced.  The rating criteria were provided in the June 
2005 statement of the case and the veteran exhibited his 
actual knowledge of the rating criteria at his January 2006 
personal hearing.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The evidence in this case includes VA clinical notes.  They 
largely detail treatment.  They will only be addressed as 
they provide information to rate the disability.  The July 
2007 VA examination included a review of the claims folder, 
service medical records, and previous examination reports.   

The Knees

Each of the veteran's knees is currently rated as 10 percent 
disabled under the provisions of diagnostic code 5257.  Those 
criteria provide that other impairment of the knee, recurrent 
subluxation or lateral instability, will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 30 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5257 (2008).  

The Board has also considered the possibility of assigning a 
higher or additional rating under other criteria.  There is 
no evidence of malunion or non-union of the femur ratable 
under Code 5255.  There is no evidence of ankylosis ratable 
under Code 5256.  The veteran had surgery done on the medial 
menisci in 1992.  According to the July 2007 VA examination 
report, it has not been symptomatic since 1993.  There is no 
evidence that either knee has a dislocated semi-lunar 
cartilage (meniscus) with frequent episodes of locking, pain, 
or effusion into the joint ratable at 20 percent disabling.  
38 C.F.R. Part 4, Code 5258.  Where the knee remains 
symptomatic following removal of the semi-lunar cartilage 
(meniscus), the disability will be rated at 10 percent under 
Code 5259.  This would be an alternative to the current 10 
percent, since the cartilage manifestations of Code 5259 
would over lap with the manifestations covered under Code 
5257.  Compensating the same manifestations under different 
rating codes is prohibited.  38 C.F.R. § 4.14 (2008).  There 
is no limitation of extension, or straightening, ratable 
under Code 5261.  There is no evidence of malunion or non-
union of the tibia or fibula, ratable under Code 5262.  

A VA clinical note, dated in May 2001, reflects the 
veteran's complaint of left knee pain with tingling down the 
left leg into the foot.  The assessment was possible 
neuropathy secondary to a gunshot wound of the left leg.  

The veteran's joints were examined by VA in September 2002.  
It was noted that he has sustained a gunshot wound to the 
left thigh in March 1977.  He had also had surgical 
procedures on both knees, but they did not help him much.  
He still had a problem with his knees popping.  The right 
knee was painful at times.  When he sat for a prolonged 
period, he had trouble extending the knee without some pain.  
The left knee tended to feel hot.  Examination showed both 
knees had full extension to 0 degrees and flexion to 125 
degrees.  Fine crepitance was noted with pressure over the 
patella on flexion and extension of both knees.  There was 
no effusion and the knees were stable.  He did not seem to 
have pain with the examination.  The diagnosis was 
postoperative residuals left and right knees, with 
crepitance noted in both knees.  The articular surfaces and 
joint spaces of both knees appeared unremarkable on the 
September 2002 X-ray studies.  

The veteran testified at his January 2006 Board hearing that 
his knees would lock-up on him when laying or sitting.  He 
would have to wiggle them back and forth and then they would 
pop like they were frozen.  The right was worse than the 
left.  He had to wear braces when bicycle riding or when it 
rained.  Climbing stairs felt like a blow torch on his 
knees.  He had been issued knee braces and felt the 
condition had worsened.  He said that the range of knee 
motion was not limited.  It was just looseness.   

A VA clinical note dated in July 2006, shows that knee 
braces were ordered, without any description of knee 
function.  

On examination of the knees in July 2007, the veteran stated 
that his knee pain had worsened and that he had chronic pain 
and popping.  Examination disclosed moderately severe 
crepitus, bilaterally.  This finding is consistent with a 10 
percent rating.  See 38 C.F.R. § 4.59 (2008).  There was no 
tenderness in either knee.  There was no instability or joint 
effusion in either knee.  In the absence of instability, a 
higher rating under Code 5257 is not warranted.  The veteran 
could extend both knees to the 0 degree position.  He could 
flex both knees to 115 degrees, at which point he was limited 
by pain.  With repetition, there was no additional loss in 
the range of motion due to pain, fatigue, weakness, or 
incoordination.  

Code 5260 provides rating where there is a limitation of 
flexion.  Where flexion or bending of the leg is limited to 
60 degrees, the disability rating will be noncompensable.  
Where flexion of the leg is limited to 45 degrees, the 
disability rating will be 10 percent.  Where flexion of the 
leg is limited to 30 degrees, the disability rating will be 
20 percent.  Where flexion of the leg is limited to 15 
degrees, the disability rating will be 30 percent.  38 C.F.R. 
Part 4, Code 5260 (2008).  The limitation of flexion to 115 
degrees would be noncompensable under these criteria and 
would not approximate the limitation of flexion to 30 degrees 
required for the next higher rating, 20 percent.  

While the veteran may feel that his service-connected knee 
disabilities have increased in severity to such an extent 
that higher ratings are warranted, the findings of the 
trained medical personnel are significantly more probative in 
determining the extent of the disability and whether the 
criteria for a higher rating have been met.  Here, the 
medical findings support the current 10 percent ratings and 
show that there is no basis for a higher rating.  The medical 
records and reports form a preponderance of evidence in this 
case.  In as much as  the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the knee 
conditions have not significantly changed and uniform ratings 
are appropriate in this case.  At no time during the rating 
period has the disability of either knee exceeded the 
criteria for a 10 percent rating.  


The Shoulders

The shoulders are currently rated under Code 5203.  This 
provides that impairment of the clavicle or scapula, will be 
rated as 20 percent disabling with a dislocation.  Where 
there is a nonunion, the disability will be rated as 20 
percent with loose movement and as 10 percent without loose 
movement.  Where there is a malunion, the disability will be 
rated at 10 percent.  Alternatively, the disability can be 
rated on impairment of function of a contiguous joint.  
38 C.F.R. Part 4, Code 5203 (2008).  

A disability of the shoulder with limitation of motion of 
the arm to shoulder level will be rated as 20 percent 
disabling.  Limitation of motion of the arm to midway 
between side and shoulder level will be rated as 30 percent 
disabling for the major arm and 20 percent disabling for the 
minor arm.  Limitation of motion of the arm to 25° from the 
side will be rated as 40 percent disabling for the major arm 
and 30 percent disabling for the minor arm.  38 C.F.R. 
Part 4, Code 5201 (2008).   

A VA clinical note, dated in May 2001, reflects the 
veteran's complaint of right shoulder pain and stiffness.  
The assessment was arthralgia.  

On the VA examination of the veteran's joints, in September 
2002, the veteran recalled 3 surgical procedures on his 
right shoulder.  Examination showed the shoulders to be 
symmetrical with good muscle strength and a normal range of 
motion in all parameters seemingly without pain.  There was 
a well healed surgical scar over the right shoulder.  The 
diagnosis was residuals of right and left shoulder with 
normal range of motion, pain free.  The September 2002 X-ray 
studies revealed some deformity of the distal end of the 
right clavicle.  Other findings, including the left 
shoulder, were unremarkable.  

During his January 2006 Board hearing, the veteran gave sworn 
testimony to the effect that his shoulders were sore all the 
time.  He could not throw a ball or Frisbee, or do anything 
like that.  He said that his shoulders would pop, creak and 
catch.  He had to work the shoulder until it would kind of 
pop and then it would be good for awhile.  It was as though 
his shoulders had cogs that would skip a gear.  Both 
shoulders had similar symptoms, the right worse than the 
left.  

On the July 2007 VA examination, it was noted that the 
veteran had an arthroscopy with capsulorrhaphy in 1989.  He 
had a total of 3 operations on the right shoulder and one on 
the left shoulder.  The veteran reported that his right 
shoulder was most symptomatic with pain estimated at 9 on a 
10 point scale and the left shoulder pain was described as 3 
out of 10.  From a functional standpoint, he reported that he 
could not drive or ride in a car for a long distance.  He 
could not do any work overhead or really any type of work 
where he had to raise his arms above his chest.  He could not 
lift anything heavy.  Repetitive use increased pain but did 
not change the range of motion.  

The right shoulder had a well healed 10 centimeter surgical 
scar that was not erythematous, tender, elevated, depressed, 
or otherwise abnormal.  Abduction of the right shoulder was 
limited by pain to 170 degrees.  Forward elevation was normal 
at 180 degrees.  External and internal rotation were normal 
at 90 degrees.  With repetition, there was no additional loss 
in the range of motion due to pain, fatigue, weakness, or 
incoordination.  

Left shoulder abduction was limited to 160 degrees by pain.  
Forward elevation of the left shoulder was normal at 180 
degrees.  External and internal rotation were also normal at 
90 degrees.  With repetition, there was no additional loss in 
the range of motion due to pain, fatigue, weakness, or 
incoordination.  

Here, again, while the veteran may feel that his service-
connected shoulder disabilities have increased in severity 
and that higher ratings are warranted, the findings of the 
trained medical personnel are significantly more probative in 
determining the extent of the disability and whether the 
criteria for a higher rating have been met.  The medical 
findings show no dislocation or nonunion of the clavicle or 
scapula as required for a higher rating under Code 5203.  
There is some limitation in abduction with essentially normal 
forward flexion, as well as normal internal and external 
rotation.  The motion of both arms goes far above shoulder 
level and does not approximate the limitation of motion of 
the arm to shoulder level required for a 20 percent rating 
under Code 5201 (2008).  38 C.F.R. § 4.7 (2008).  The medical 
records and reports form a preponderance of evidence in this 
case.  In as much as  the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  As to 
the right shoulder, we conclude that the disability has not 
significantly changed and uniform rating of the right 
shoulder is appropriate.  At no time during the rating period 
has the right shoulder disability exceeded the criteria for a 
10 percent rating.  

As to the left shoulder, there is no evidence that it met the 
criteria for a 10 percent evaluation prior to the July 2007 
VA examination.  On the September 2002 VA examination, 
shortly after the veteran filed his claim for an increased 
rating, the examiner found the shoulders to be symmetrical 
with good muscle strength and a normal range of motion in all 
parameters seemingly without pain.  There was a well healed 
surgical scar over the right shoulder.  The diagnosis was 
residuals of right and left shoulder with normal range of 
motion, pain free.  The VA clinical records do not show a 
limitation of left shoulder motion prior to the July 2007 VA 
examination.  As the previous examination showed full pain 
free motion and the July 2007 VA examination was the first 
medical evidence of a limitation of motion, it is the 
appropriate date for the increase from noncompensable to 10 
percent.  At no time prior to July 26, 2007 did the left 
shoulder meet the criteria for a compensable rating.  Since 
then, it has not exceeded the criteria for a 10 percent 
rating.  

Tinnitus

The veteran reports that the constant ringing sensation in 
both ears has worsened.  His tinnitus is currently rated as 
10 percent disabling under Code 6260.  This is the highest 
rating available for this disability.  A 10 percent 
disability evaluation is the maximum available for both 
bilateral and unilateral tinnitus, recurrent.  38 C.F.R. 
§ 4.87, see also Smith v. Nicholson, 451 F.3d 1344, 1351 
(2006) (affirming VA's interpretation that Diagnostic Code 
6260 does not provide an additional 10 percent disability 
evaluation for bilateral tinnitus over unilateral tinnitus).  
Consequently, a higher rating cannot be granted.  

Migraine Headaches

Migraine will be rated as 50 percent disabling with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  It will be 
rated as 30 percent disabling with characteristic 
prostrating attacks occurring on an average once a month 
over last several months.  It will be rated as 10 percent 
disabling with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A noncompensable 
rating will be assigned for less frequent attacks.  
38 C.F.R. § 4.124(a), Code 8100 (2008).  

The report of the December 2002 VA neurologic examination 
recounts the veteran's report of headaches being precipitated 
by bright sunlight.  He said that if he wore sunglasses, he 
did not have any problem with headaches.  He had not had a 
significant problem with headaches since 2001.  In bright 
sunlight, he developed a bifrontal and retroorbital headache 
that was sharp in nature and lasted 2 to 3 hours.  It was not 
accompanied by nausea or vomiting.  He did have photophobia.  
He took acetaminophen for the headaches.  Physical 
examination was within normal limits.  The diagnosis was 
atypical migraine precipitated by bright light.  

On VA neurologic examination, in August 2004, the veteran 
stated that the headaches were brought on by bright lights 
and there was no aura.  They were bilateral.  There was no 
nausea or phonophobia, but he did have photophobia.  The 
headache might last beyond the bright light, depending on how 
long the exposure was.  He had not had one of these since the 
previous summer because he wore very dark sunglasses.  They 
happened only when he forgot to wear his sunglasses.  When 
they happened, he treated them with Tylenol.  The examiner 
concluded that the headaches were most consistent with 
migraine headaches.  

At his January 2006 Board hearing, the veteran testified that 
he had headaches of one type or another several times a week.  
He estimated that he had totally prostrating headaches about 
once a week, or 4 to 5 times a month.  His doctors ultimately 
treated the headaches with Tylenol.  When asked how it 
affected him, he responded that he basically wanted to be 
left alone for a few hours.  He was particularly bothered by 
light.  

A March 2006 VA clinical note shows the veteran reported that 
migraine like headaches continued and he used about six 500 
milligram Tylenol pills a day for headaches.  A change in 
medication was recommended.  

On the August 2007 VA neurologic examination for his 
headaches, the claims folder was reviewed.  The veteran 
described his headaches as bifrontal and throbbing.  They 
occurred at least once a week.  They involved photophobia, 
but not phonophobia.  He had nausea on a couple of occasions.  
He had a tendency to sit down when they occurred.  They 
lasted 4 to 5 hours.  Trigger factors included bright 
sunlight.  He treated them with Tylenol, aspirin and 
caffeine.  He did not miss work because of them.  Examination 
findings were essentially normal.  It was the physician's 
impression that the veteran had headaches consistent with 
migraine headaches, with the characteristics mentioned.  The 
doctor noted that they had not caused the veteran to miss 
work and did not appear to have caused any economic 
inadaptability.  

The law specifies that service-connected disabilities will be 
rated on the basis of average economic impairment.  
38 U.S.C.A. § 1155 (West 2002).  Not all service-connected 
conditions have a compensable economic impact.  Here, the 
applicable rating criteria requires characteristic 
prostrating attacks averaging one in 2 months over last 
several months for a compensable rating and provides a 
noncompensable rating for less frequent attacks.  Giving full 
credence to the veteran's report of his symptoms, he does not 
have the characteristic prostrating attacks required for a 
compensable rating.  Therefore, a noncompensable rating must 
be assigned.  38 C.F.R. § 1.124(a), Code 8100 (2008).  Once, 
again, the medical records and reports form a preponderance 
of evidence in this case.  In as much as  the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues regarding staged ratings 
in initial evaluations as raised by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  We conclude that the service-
connected migraine headaches have not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the disability met the criteria 
for a compensable rating.  

Gastroesophageal Reflux with Hiatal Hernia

The veteran's gastroesophageal reflux with hiatal hernia is 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).  
Under this code, the maximum schedular rating of 60 percent 
is warranted when there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  A noncompensable rating is 
assigned when the criteria for a compensable rating are not 
met.  38 C.F.R. § 4.31 (2008).  

A November 2000 VA clinical note shows the veteran returned 
for routine follow-up and voiced no complaints.  He sated 
that he watched what he ate, took his medication, and did not 
eat too close to bedtime.  The assessment was GERD 
(gastroesophageal reflux disease) stable on current 
prescription.  

A VA clinical note, dated in May 2001, reflects the veteran's 
complaint of soreness in the chest that was there all the 
time, aggravated by movement.  Sometimes it was difficult to 
take a deep breath.  Examination showed his heart had a 
regular rate and rhythm without murmurs, rubs or gallops.  
The lungs were clear to auscultation.  His abdomen was soft 
and nontender with positive bowel sounds.  The assessment 
included stable GERD.  A May 2002 VA clinical note contains a 
similar assessment.  

The report of the December 2002 examination of the veteran's 
esophagus and hiatal hernia shows the veteran complained of 
heartburn with nausea once or twice daily, with rare 
vomiting.  He stated that, as long as he took medication in 
the morning and at bed time, he had little problem with 
symptoms.  He had no food intolerance, did not eat within 2 
hours of retiring, and had stable weight.  Bowel movements 
were normal, without melena.  Physical examination was 
unremarkable.  A series of upper gastrointestinal X-ray 
studies was done.  With abdominal pressure, a small to medium 
sized hiatal hernia was produced without reflux.  The 
esophagus, stomach and duodendum were normal.  The diagnosis 
was hiatal hernia without reflux.  

A VA clinical note from August 2003 shows the veteran 
reported that his previous medication controlled reflux 
better than the current medication and he wanted to switch 
back.  The requested change was approved.  When the veteran 
was seen at the VA clinic in March 2004, he was noted to have 
problems with GERD and dietary cholesterol and fat 
restrictions were recommended.  

During his January 2006 Board hearing, the veteran gave sworn 
testimony to the effect that he first became aware of a 
problem when he was awakened by attacks of what felt like 
someone sitting on his chest and he could not breath.  Then 
he would cough and occasionally throw-up.  He also had 
frequent heartburn that felt like a blow torch in his chest.  
Currently, he was taking several medications to ensure that 
he would not have attacks in the middle of the night.  

VA clinical notes of March 2006 show the veteran was working 
nights and the only food available was double cheeseburgers.  
He complained of increased acid reflux to the point that he 
was using 10 bottles of Maalox in 3 months.  Ranitidine was 
not controlling heartburn symptoms at all.  Weight gain was 
noted.  

Complete blood counts (CBC), done by VA in March 2003, April 
2003, September 2005, and March 2006 did not reflect anemia.  

On the July 2007 VA examination, the veteran reported that he 
still had quite a bit of heartburn and indigestion and 
continued to take medication.  Symptoms included 
regurgitation of acid from his stomach into his esophagus.  
He recently went to an emergency room with chest and arm pain 
that he thought was a heart attack but it ended up being his 
reflux.  He had nausea, but no vomiting.  He had lost over 30 
pounds on a diet, but had not noticed any improvement in his 
symptoms.  He did not have any recent hematemesis or melena.  
He was not anemic from blood loss.  He denied dysphagia.  His 
epigastric distress was intermittent and not persistent.  
Examination showed the veteran's abdomen to be obese.  Bowel 
sounds were active.  The liver and spleen were not enlarged.  
There were no masses or tenderness.  The pertinent diagnosis 
was gastroesophageal reflux disease.  

The medical reports provided the most probative evidence as 
to the veteran's gastroesophageal reflux symptomatology.  
They do not show the persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health required for a 30 
percent rating.  However, they do show complaints of 
recurrent epigastric distress with regurgitation.  The 
September 2002 X-ray studies confirmed that the veteran has a 
small to medium sized hiatal hernia.  Testing did not 
reproduce reflux, but that does not mean that reflux does not 
happen in the normal course of events.  It would be 
surprising if a small to medium sized hiatal hernia was not 
accompanied by some reflux.  Therefore, the Board finds the 
veteran's report of recurrent epigastric distress with 
regurgitation to be credible.  Giving him the benefit of the 
doubt, it would appear that his recurrent epigastric distress 
and regurgitation are two symptoms within the criteria for a 
30 percent rating.  Consequently, his symptoms approximate 
the criteria for a 10 percent rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the gastroesophageal reflux with hiatal hernia 
has not significantly changed and a uniform 10 percent rating 
is appropriate from the date of the claim.  At no time during 
the rating period has the disability exceeded the criteria 
for a 10 percent rating.  




Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A disability rating in excess of 10 percent for the 
postoperative residuals of the right knee is denied.  

A disability rating in excess of 10 percent for the 
postoperative residuals of the left knee is denied.  

A disability rating in excess of 10 percent for the 
postoperative residuals of the right shoulder is denied.  

A compensable rating prior to July 26, 2007 and a rating in 
excess of 10 percent thereafter for the postoperative 
residuals of the left shoulder are denied.  

A disability rating in excess of 10 percent for tinnitus is 
denied.  

An initial compensable evaluation for migraine headaches is 
denied.  

An initial 10 percent rating for gastroesophageal reflux with 
hiatal hernia is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


